DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election without traverse of claims 1-8 in the reply filed on 02/05/2021 is acknowledged.
3.	Claims 1-8 are presented for examination.
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a system to perform the following steps: “(1) receiving, …., at least one of: first customer information associated with a plurality of customers associated with the AMI, aggregated telemetry from a plurality of consumer systems associated with the plurality of customers, load forecast information associated with the plurality of customers, or first total available capacity information associated with the electric power grid”, under the broadest reasonable interpretation, this step could reasonably fall within a mental process or otherwise could merely amount data gathering. The step of: “(2) sending, …, at least one of the aggregated telemetry, the load forecast information, or the first total available capacity information”; under the broadest reasonable interpretation, could reasonably fall under a mental process. Similarly, the step of: “(3) receiving, ….., a plurality of bids to provide electricity, wherein, the plurality of bids is based on at least one of the aggregated telemetry, the load forecast information or the first total available capacity information”, could also reasonable fall within a mental process. The further step of: “(4) selecting, …., at least one winning bid from the plurality of bids based on at least one of the aggregated telemetry, the load forecast information, and the first total available capacity information”, under the broadest reasonable interpretation, could fall under a mental process or a person could reasonably observes the submitted bids and make such selection. Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “(a) an analytics server; and (b) one or more memory devices operably connected to the analytics server, wherein the one or more memory devices include computer executable code, wherein the analytics server executes the computer executable code”, and “an advanced metering infrastructure system (AMI)”,  either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and the additional of: “(5) storing, …, the at least winning bid as a first award, wherein power is provided to the plurality of customers based the at least one winning bid.” merely amount to post solution activities and does not add anything meaningful to the recited abstract and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and”, could clearly amount to post-solution activities.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-8 merely include limitations pertaining to: “receiving further data and making selection (claim 2-4, 6-7); storing the data (claims 5 and 8) similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.1	Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably “(4) selecting, by the analytics server, at least one winning bid from the plurality of bids based on at least one of the aggregated telemetry, the load forecast information, and the first total available capacity information”, the specification does not provides for selecting said winning bids. At best para 235-237 which provide for the AMI which receives bids, and other data, etc…; however nowhere in that paragraph nor any other paragraphs where a winning bids is selected, as intended, much less storing said winning bids or “selecting the at least one winning bid is further based on the weather information”, as provided by claim 7. If Applicant feels otherwise, the Examiner respectfully invites the Applicant to point to very specific portion with very clear explanation where supports could be found for the limitations, as claimed.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.1	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recite “(4) selecting, by the analytics server, at least one winning bid from the plurality of bids based on at least one of the aggregated telemetry, the load forecast information, and the first total available capacity information”, neither the claims nor the specification set forth any steps by which said winning bids could be selected, much less “selecting the at least one winning bid is further based on the weather information”, as provided by claim 7. Further clarification is respectfully requested in response to this office correspondence. 
Claims 2-3 recite the limitation "receives from the AMI premise base points associated with the plurality of customers"; neither the claims nor the specification provides a definition for said premise base points and what they are, as claimed. Furthermore, claim 4-5 recites “adjusted base points”, neither the claims nor the specification provides a definition for said premise base points and what they are, as claimed, nor does it how said base points could be adjusted. 	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.0.	Claims 1-3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle et al. (USPG_PUB No. 2008/0077368), in view Helfan (USPG_PUB No. 2011/0055036).
	7.1	In considering claim 1, teaches a system comprising: 
(a) an analytics server (116 of fig.1); and (b) one or more memory devices operably connected to the analytics server (see fig.5, para 83), wherein the one or more memory devices include computer executable code (para 83), However, he does not expressly teach the steps of: 
Helfan teaches the steps of: (1) receiving, by the analytics server from an advanced metering infrastructure system (AMI) associated with an electric power grid, at least one of: 
first customer information associated with a plurality of customers associated with the AMI, aggregated telemetry from a plurality of consumer systems associated with the plurality of customers, load forecast information associated with the plurality of customers, or first total (see para 10, the smart reader periodically reads and sends its accumulated information to a billing computer, para 123, additionally or alternatively, each one of the electric commerce devices 101 is used to gather supply and demand data pertaining to the grid connected consumer 103 which is associated therewith and performing an empirical analysis, such as a statistical analysis, of the data, see further para 45); (2) sending, by the analytics server to a market participant system associated with one or more system operators, at least one of the aggregated telemetry, the load forecast information, or the first total available capacity information (see para 10, the smart reader periodically reads and sends its accumulated information to a billing computer, para 123, each electric commerce device 101 transmits data that is monitored by the bidirectional metering unit 205, for example local electric energy inflow and outflow, to the electricity commerce management unit 102); (3) receiving, by the analytics server from the market participant system, a plurality of bids to provide electricity (para 35-38, plurality of  power offers received), wherein, the plurality of bids is based on at least one of the aggregated telemetry, the load forecast information or the first total available capacity information (para 37, the plurality of power sell offers being produced based respective measurements from the meter units); (4) selecting, by the analytics server, at least one winning bid from the plurality of bids based on at least one of the aggregated telemetry, the load forecast information, and the first total available capacity information (fig.3 (sold to the highest bidders), para 90, electric energy being sold to the highest bidders, the highest offer for the sell offer wins i.e. selecting  winning bids, see further para 120); and (5) storing, by the analytics server on the one or more memory devices, the at least winning bid as a first award (see para 95, stored instruction for purchasing energy from certain grid in accordance with approval from the user), wherein power is provided see para 120, power delivery to highest bidders). 
Nasle et al. and Helfan are analogous art because they are from the same field of endeavor and that the model analyzes by Helfan is similar to that of Nasle et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Helfan with that of Nasle et al. because Helfan teaches reducing the overall cost of electric energy (para 111, 125).  
7.2	As per claim 2, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server receives from the AMI premise base points associated with the plurality of customers (see para 37, metering devices for outputting measurements associated with the plurality of customers to a billing computer, see further Nasle sensor data being sent to the analytic server 116 of fig.1). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Helfan with that of Nasle et al. because Helfan teaches reducing the overall cost of electric energy (para 111, 125).
7.3	With regards to claim 3, the combined teachings of Nasle et al. and Helfan teach that wherein the selecting the at least one winning bid is further based on the premise base points (see Helfan fig.3 (sold to the highest bidders), para 12, selecting at least one of the plurality of sell offers of at least one of the plurality of first consumers according to the power purchase offer, see further  para 90, electric energy being sold to the highest bidders, the highest offer for the sell offer wins i.e. selecting winning bids, see further para 120, and Nasle fig.1). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s 
7.4	Regarding claim 6, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server receives from the AMI weather information associated with weather conditions associated with the plurality of customers (see Helfan para 29, according to some embodiments of the present invention there is provided an electric commerce device connected to an electric grid.  The electric commerce device comprises a metering unit for metering electric energy generated by at least one renewable energy source managed by a consumer connected to an electric grid, a controller for generating at least one power supply sell offer for at least a portion of the electric energy, a communication interface for forwarding the at least one power supply sell offer and receiving a reaction thereto, and at least one switch for delivering the portion to the electric grid according to the reaction, see further para 31, 44). 
7.5	As per claim 7, the combined teachings of Nasle et al. and Helfan teach that wherein selecting the at least one winning bid is further based on the weather information (see Helfan para 12, [0044] Optionally, the method further comprises receiving a weather forecast and performing the computing according to the weather forecast).
7.6	With regards to claim 8, the combined teachings of Nasle et al. and Helfan teach that wherein the analytics server stores on the one or more memory devices the weather information (see Nasle fig,1, 5, para 170, 273, real-time weather data being taken into consideration as data stored within the analytic server). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Helfan with that of Nasle et al. because Helfan teaches reducing the overall cost of electric energy (para 111, 125).
8.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nasle et al. (USPG_PUB No. 2008/0077368), in view Helfan (USPG_PUB No. 2011/0055036), in further view of Chen (USPG_PUB No. 2004/0249775).
8.1	With regards to claim 4, the combined teachings of Nasle et al. and Helfan teach most of the instant invention, including the analytics server and the market participant (see Nasle fig.1, Helfan 03); however, he does not specifically teaches the adjusted base points, and wherein the market participant provides the adjusted base points based on one or more of the premise base points, the at least one winning bid, the aggregated telemetry, the load forecast information, and the first total available capacity information. Chen teaches the adjusted base points (para 47), and wherein the market participant provides the adjusted base points based on one or more of the premise base points, the at least one winning bid, the aggregated telemetry, the load forecast information, and the first total available capacity information (see para 47, after the DC module 1150 has determined the corrective action (i.e., MW generation), the DC module 1150 issues a command to the generation allocation (GA) module 1160 to implement the necessary regulation to available generators.  The allocation of MW generation to available generators is based on assigned participation factors which are determined partially by look-ahead generator base point trajectories.  As unit base points are adjusted by DED 1500 to accommodate load changes, the regulation requirements are reduced when possible by the CDA 1150 in order to keep the overall unit generation requirement stable and prevent excessive unit maneuvering). 
Nasle et al., Helfan, and Chen are analogous art because they are from the same field of endeavor and that the model analyzes by Chen is similar to that of Nasle et al. and Helfan. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Chen with that of Nasle et al. and Helfan 
 8.2	As per claim 5, the combined teachings of Nasle et al., Helfan, and Chen teach that wherein the analytics server stores on the one or more memory devices the premise base points and the adjusted based points (see Nasle fig.1, 5, para 64-65, also see Helfan para 95, stored instruction for purchasing energy from certain grid in accordance with approval from the user). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Chen with that of Nasle et al. and Helfan because Chen teaches the improvement of accuracy of immediate future load predictions (para 71).
Conclusion
9.	Claims 1-8 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 27, 2021